Drawings
Figures 5 & 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive because it purports to disclose a constant velocity joint.  A new title is required that is clearly indicative of the invention to which the claims are directed. See item 6 below.

The disclosure is objected to because:
It purports to disclose a constant velocity joint.  However, no such joint is disclosed.  See item 6 below
Paragraphs 0010 and 0011 are not written in clear narrative form. Each is instead a cut-and-paste from the claims.

The abstract of the disclosure is objected to because it begins with a phrase that can be implied.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
Claims 8, 19 & 20 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  The claims are directed to a constant velocity joint, but the only joint disclosed (see the cageless joint in Figs. 8 & 9) fails to meet the basic requirements of a constant velocity joint, one of which is that the plane of contact between the driving and driven members must form a relative angle to both driving and driven members which is equivalent to one half the total joint angle (see item 3 on page 99 of Universal Joint and Driveshaft Design Manual).  Fig. 9 of the instant application clearly shows that the plane of contact between the driving and driven members (1 & 2) does not form a relative angle to both driving and driven members which is equivalent to one half the total joint angle.  Note also that in Dodge, US 2,618,942, a spline structure (see item 9 below) that is essentially the same as that of the instant invention is expressly disclosed at col. 1, lines 42-45 and col. 2, lines 36-38 as requiring a cage in order to function as a constant velocity joint (col. 1, line 2).  Since the disclosed invention fails to meet the basic requirements of a constant velocity joint, it cannot operate (i.e. is inoperable) as a constant velocity joint.

Claim Rejections - 35 USC § 112
Claims 4, 8, 16, 19 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 4 recites the term “angle of contact” but fails to define the points between which the angle is determined.
Claims 8, 19 & 20 are directed to a constant velocity joint, but no such joint is disclosed. Rather, at best, a non-constant velocity joint is disclosed.  While applicant may be his or her own lexicographer, a term in a claim may not be given a meaning repugnant to the usual meaning of that term.  See in re Hill, 161 F.2d 367, USPQ 482 (CCPA 1947)).  

Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 4-6, 8 & 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aucktor, US 3,557,572.  Aucktor discloses a spline structure comprising: 
an outer member (22) including a first track groove (28) on an inner surface thereof; 
an inner member (24) including a second track groove (28) on an outer surface thereof; and 

wherein a bottom portion, along a length direction, of the first track groove has a linear shape (see Fig. 8), 
a bottom portion, along a length direction, of the second track groove has a concave curve/arc shape (see Fig. 8), and 
the ball is sandwiched between at least the part of the first track groove and at least the part of the second track groove.

Claims 1, 2, 4-6, 8 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodge.  Dodge discloses a spline structure comprising: 
an outer member (12) including a first track groove (13) on an inner surface thereof; 
an inner member (15) including a second track groove (17) on an outer surface thereof; and 
a ball (18) placed between the first track groove and the second track groove in such a manner as to permit the inner member to incline with respect to the outer member, 

a bottom portion, along a length direction, of the second track groove has a concave curve/arc shape (see Fig. 3), and 
the ball is sandwiched between at least the part of the first track groove and at least the part of the second track groove.

Claims 1-6, 8, 13, 19 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krude, US 4,549,873.  Krude discloses a cageless spline structure comprising: 
an outer member (1) including a first track groove (17) on an inner surface thereof; 
an inner member (3) including a second track groove (8) on an outer surface thereof; and 
a ball (6) placed between the first track groove and the second track groove in such a manner as to permit the inner member to incline with respect to the outer member, 
wherein a bottom portion, along a length direction, of the first track groove has a linear shape (see Fig. 1), 
a bottom portion, along a length direction, of the second track groove has a concave curve/arc shape (see Fig. 1), and 
.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vallance, US 1,748,907.  Vallance discloses a cageless spline structure comprising: 
an outer member (7) including a first track groove (7b) on an inner surface thereof; 
an inner member (6) including a second track groove (6b) on an outer surface thereof; and 
a ball (8) placed between the first track groove and the second track groove in such a manner as to permit the inner member to incline with respect to the outer member, 
wherein a bottom portion, along a length direction, of the first track groove has a linear shape (see the drawing and page 2, lines 38-43), 
a bottom portion, along a length direction, of the second track groove has a concave curve/arc shape (see the drawing and page 2, lines 38-43), and 
the ball is sandwiched between at least the part of the first track groove and at least the part of the second track groove.
Vallance also discloses a speed- reducing or - increasing apparatus (page 1, lines 1-10) comprising:

a first crown gear (10); 
a second crown gear (11) facing the first crown gear; and 
a cam unit (page 1, line 93 through page 2, line 5) configured to cause the first crown gear to incline (see “tilt” at page 2, line 5) with respect to the second crown gear in such a manner that the first crown gear meshes (page 2, lines 19-22) with the second crown gear, and to cause the first crown gear to precess in such a manner as to move the meshing position (page 2, lines 18-23),
wherein the first crown gear (10) is formed integrally with the outer member (7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wildhaber discloses a speed- reducing or - increasing apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679